                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 JOSUE ISAAC RODAS GODINEZ,                        §
                                                   §
      Petitioner,                                  §
                                                   §
 v.                                                §     EP-20-CV-107-KC
                                                   §
 U.S. IMMIGRATION AND                              §
 CUSTOMS ENFORCEMENT,                              §
 COREY PRICE, MATTHEW                              §
 ALBENCE, CHAD WOLF, WILLIAM                       §
 BARR, U.S. DEPARTMENT OF                          §
 JUSTICE, and JOHN F. BASH,                        §
                                                   §
      Respondents.                                 §

                                               ORDER

         On April 24, 2020, Josue Isaac Rodas Godinez (“Petitioner”) filed a Motion to Proceed in

Forma Pauperis, ECF No. 1, and a Class Action Complaint and Petition for Writ of Habeas

Corpus (the “Petition”), ECF No. 1-1.

         It is hereby ORDERED that Petitioner’s Motion to Proceed in Forma Pauperis is

GRANTED.

         IT IS FURTHER ORDERED that Respondents file a response to the Petition by no

later than May 11, 2020.

         Petitioner may file a reply, provided it is filed no later than seven (7) days after the date

of service of the Respondent’s responsive pleading.

         IT IS FURTHER ORDERED that the District Clerk shall furnish the Office of the

United States Attorney in El Paso, Texas, with copies of the Petition and the instant Order, and

that such delivery shall constitute sufficient service of process.
                                                    1
       IT IS FURTHER ORDERED that Respondents and/or their agents or anyone else

acting on their behalf shall notify this Court prior to taking any action to transfer Petitioner from

the Otero County Processing Center.

       SO ORDERED.

       SIGNED this 27th day of April, 2020.




                                       KATHLEEN CARDONE
                                       UNITED STATES DISTRICT JUDGE




                                                  2
